 


 HR 3819 ENR: Department of Veterans Affairs Expiring Authorities Act of 2017
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen 
H. R. 3819 
 
AN ACT 
To amend title 38, United States Code, to extend certain expiring provisions of law administered by the Secretary of Veterans Affairs, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Department of Veterans Affairs Expiring Authorities Act of 2017. (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. References to title 38, United States Code. 
Sec. 3. Scoring of budgetary effects. 
TITLE I—Extensions of Authority Relating to Health Care 
Sec. 101. Extension of authority for collection of copayments for hospital care and nursing home care. 
Sec. 102. Extension of requirement to provide nursing home care to certain veterans with service-connected disabilities. 
Sec. 103. Extension of authorization of appropriations for assistance and support services for caregivers. 
Sec. 104. Extension of authority for recovery from third parties of cost of care and services furnished to veterans with health-plan contracts for non-service-connected disability. 
Sec. 105. Extension of authority for pilot program on assistance for child care for certain veterans receiving health care. 
Sec. 106. Extension of authority to make grants to veterans service organizations for transportation of highly rural veterans. 
Sec. 107. Extension of pilot program on community-based brain injury rehabilitative care services for veterans with traumatic brain injury. 
Sec. 108. Extension of authority for pilot program on counseling in retreat settings for women veterans newly separated from service. 
Sec. 109. Extension of temporary expansion of payments and allowances for beneficiary travel in connection with veterans receiving care from Vet Centers. 
TITLE II—Extensions of Authority Relating to Benefits 
Sec. 201. Extension of authority for calculating net value of real property at time of foreclosure. 
Sec. 202. Extension of authority relating to vendee loans. 
Sec. 203. Extension of authority to provide rehabilitation and vocational benefits to members of the Armed Forces with severe injuries or illnesses. 
TITLE III—Extensions of Authority Relating to Homeless Veterans 
Sec. 301. Extension of authority for homeless veterans reintegration programs. 
Sec. 302. Extension of authority for homeless women veterans and homeless veterans with children reintegration program. 
Sec. 303. Extension of authority for referral and counseling services for veterans at risk of homelessness transitioning from certain institutions. 
Sec. 304. Extension and modification of authority to provide financial assistance for supportive services for very low-income veteran families in permanent housing. 
Sec. 305. Extension of authority for grant program for homeless veterans with special needs. 
Sec. 306. Extension of authority for the Advisory Committee on Homeless Veterans. 
Sec. 307. Extension of authority for treatment and rehabilitation services for seriously mentally ill and homeless veterans. 
TITLE IV—Other Extensions and Modifications of Authority and Other Matters 
Sec. 401. Extension of authority for transportation of individuals to and from Department facilities. 
Sec. 402. Extension of authority for operation of the Department of Veterans Affairs regional office in Manila, the Republic of the Philippines. 
Sec. 403. Extension of authority for monthly assistance allowances under the Office of National Veterans Sports Programs and Special Events. 
Sec. 404. Extension of requirement to provide reports to Congress regarding equitable relief in the case of administrative error. 
Sec. 405. Extension of authorization of appropriations for adaptive sports programs for disabled veterans and members of the Armed Forces. 
Sec. 406. Extension of authority for Advisory Committee on Minority Veterans. 
Sec. 407. Extension of authority for temporary expansion of eligibility for specially adapted housing assistance for certain veterans with disabilities causing difficulty ambulating. 
Sec. 408. Extension of authority for specially adapted housing assistive technology grant program. 
Sec. 409. Extension of authority to guarantee payment of principal and interest on certificates or other securities. 
Sec. 410. Extension of authority to enter into agreement with the National Academy of Sciences regarding associations between diseases and exposure to dioxin and other chemical compounds in herbicides. 
Sec. 411. Modifications of reductions of reporting fee multipliers. 
TITLE V—Technical corrections 
Sec. 501. Technical corrections to Harry W. Colmery Veterans Educational Assistance Act of 2017. 
2.References to title 38, United States CodeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 38, United States Code. 3.Scoring of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. 
IExtensions of Authority Relating to Health Care 
101.Extension of authority for collection of copayments for hospital care and nursing home careSection 1710(f)(2)(B) is amended by striking September 30, 2017 and inserting September 30, 2019. 102.Extension of requirement to provide nursing home care to certain veterans with service-connected disabilitiesSection 1710A(d) is amended by striking December 31, 2017 and inserting September 30, 2019. 
103.Extension of authorization of appropriations for assistance and support services for caregiversSection 1720G(e) is amended— (1)in paragraph (3), by striking and; 
(2)in paragraph (4), by striking the period at the end and inserting ; and; and (3)by adding at the end the following new paragraph: 
 
(5)$839,828,000 for each of fiscal years 2018 and 2019.. 104.Extension of authority for recovery from third parties of cost of care and services furnished to veterans with health-plan contracts for non-service-connected disabilitySection 1729(a)(2)(E) is amended, in the matter preceding clause (i), by striking October 1, 2017 and inserting September 30, 2019. 
105.Extension of authority for pilot program on assistance for child care for certain veterans receiving health care 
(a)ExtensionSubsection (e) of section 205 of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 124 Stat. 1144; 38 U.S.C. 1710 note) is amended by striking December 31, 2017 and inserting September 30, 2019. (b)Authorization of appropriationsSubsection (h) of such section is amended by striking and 2017 and inserting 2017, 2018, and 2019. 
106.Extension of authority to make grants to veterans service organizations for transportation of highly rural veteransSection 307(d) of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 124 Stat. 1154; 38 U.S.C. 1710 note) is amended by striking 2017 and inserting 2019. 107.Extension of pilot program on community-based brain injury rehabilitative care services for veterans with traumatic brain injury (a)ExtensionSubsection (g) of section 1705 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 38 U.S.C. 1710C note) is amended by striking October 6, 2017 and inserting January 6, 2018. 
(b)Final report submittal dateSubsection (e)(2)(A) of such section is amended by striking 60 days after the completion of the pilot program and inserting December 6, 2017. (c)Notification to participants in programNot later than December 6, 2017, the Secretary of Veterans Affairs shall notify veterans participating in the pilot program under such section regarding a plan for transition of care for such veterans. 
108.Extension of authority for pilot program on counseling in retreat settings for women veterans newly separated from service 
(a)ExtensionSubsection (d) of section 203 of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 124 Stat. 1143; 38 U.S.C. 1712A note) is amended by striking December 31, 2017 and inserting September 30, 2019. (b)Report submittal dateSubsection (e) of such section is amended by striking 180 days after the completion of the pilot program and inserting March 31, 2018. 
(c)Authorization of appropriationsSubsection (f) of such section is amended by striking and 2017 and inserting 2017, 2018, and 2019. 109.Extension of temporary expansion of payments and allowances for beneficiary travel in connection with veterans receiving care from Vet Centers (a)ExtensionSubsection (a) of section 104 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Public Law 112–154; 126 Stat. 1169) is amended by striking a three-year initiative and inserting an initiative, to run through September 30, 2018,. 
(b)Report submittal dateSubsection (b)(1) of such section is amended by striking 180 days after the date of the completion of the initiative and inserting March 31, 2018. IIExtensions of Authority Relating to Benefits 201.Extension of authority for calculating net value of real property at time of foreclosureSection 3732(c)(11) is amended by striking October 1, 2017 and inserting September 30, 2018. 
202.Extension of authority relating to vendee loansSection 3733(a)(7) is amended— (1)in the matter preceding subparagraph (A), by striking September 30, 2017 and inserting September 30, 2018; and 
(2)in subparagraph (C), by striking September 30, 2017, and inserting September 30, 2018,. 203.Extension of authority to provide rehabilitation and vocational benefits to members of the Armed Forces with severe injuries or illnessesSection 1631(b)(2) of the Wounded Warrior Act (title XVI of Public Law 110–181; 122 Stat. 458; 10 U.S.C. 1071 note) is amended by striking December 31, 2017 and inserting September 30, 2018. 
IIIExtensions of Authority Relating to Homeless Veterans 
301.Extension of authority for homeless veterans reintegration programsSection 2021(e)(1)(F) is amended by striking 2017 and inserting 2018. 302.Extension of authority for homeless women veterans and homeless veterans with children reintegration programSection 2021A(f)(1) is amended by striking 2017 and inserting 2018. 
303.Extension of authority for referral and counseling services for veterans at risk of homelessness transitioning from certain institutionsSection 2023(d) is amended by striking September 30, 2017 and inserting September 30, 2018. 304.Extension and modification of authority to provide financial assistance for supportive services for very low-income veteran families in permanent housingSection 2044(e)(1) is amended by adding at the end the following new subparagraph: 
 
(F)$320,000,000 for each of fiscal years 2018 through 2019.. 305.Extension of authority for grant program for homeless veterans with special needsSection 2061(d)(1) is amended by striking 2017 and inserting 2019. 
306.Extension of authority for the Advisory Committee on Homeless VeteransSection 2066(d) is amended by striking December 31, 2017 and inserting September 30, 2018. 307.Extension of authority for treatment and rehabilitation services for seriously mentally ill and homeless veterans (a)General treatmentSection 2031(b) is amended by striking September 30, 2017 and inserting September 30, 2019. 
(b)Additional services at certain locationsSection 2033(d) is amended by striking September 30, 2017 and inserting September 30, 2019. IVOther Extensions and Modifications of Authority and Other Matters 401.Extension of authority for transportation of individuals to and from Department facilitiesSection 111A(a)(2) is amended by striking December 31, 2017 and inserting September 30, 2019. 
402.Extension of authority for operation of the Department of Veterans Affairs regional office in Manila, the Republic of the PhilippinesSection 315(b) is amended by striking September 30, 2017 and inserting September 30, 2018. 403.Extension of authority for monthly assistance allowances under the Office of National Veterans Sports Programs and Special EventsSection 322(d)(4) is amended by striking 2017 and inserting 2019. 
404.Extension of requirement to provide reports to Congress regarding equitable relief in the case of administrative errorSection 503(c) is amended by striking December 31, 2017 and inserting December 31, 2018. 405.Extension of authorization of appropriations for adaptive sports programs for disabled veterans and members of the Armed ForcesSection 521A is amended— 
(1)in subsection (g)(1), by striking 2017 and inserting 2019; and (2)in subsection (l), by striking 2017 and inserting 2019. 
406.Extension of authority for Advisory Committee on Minority VeteransSection 544(e) is amended by striking December 31, 2017 and inserting September 30, 2018. 407.Extension of authority for temporary expansion of eligibility for specially adapted housing assistance for certain veterans with disabilities causing difficulty ambulatingSection 2101(a)(4) is amended— 
(1)in subparagraph (A), by striking September 30, 2017 and inserting September 30, 2018; and (2)in subparagraph (B), by striking 2017 and inserting 2018. 
408.Extension of authority for specially adapted housing assistive technology grant programSection 2108(g) is amended by striking September 30, 2017 and inserting September 30, 2018. 409.Extension of authority to guarantee payment of principal and interest on certificates or other securitiesSection 3720(h)(2) is amended by striking December 31, 2017 and inserting September 30, 2018. 
410.Extension of authority to enter into agreement with the National Academy of Sciences regarding associations between diseases and exposure to dioxin and other chemical compounds in herbicidesSection 3(i) of the Agent Orange Act of 1991 (Public Law 102–4; 38 U.S.C. 1116 note) is amended by striking December 31, 2017 and inserting September 30, 2018. 411.Modifications of reductions of reporting fee multipliers (a)Through July 31, 2018 (1)In generalSection 412 of the Jeff Miller and Richard Blumenthal Veterans Health Care and Benefits Improvement Act of 2016 (Public Law 114–315; 38 U.S.C. 3684 note) is amended— 
(A)in subsection (a), by striking September 25, 2017 and inserting July 31, 2018; and (B)by striking subsection (b). 
(2)Clerical amendmentThe heading for subsection (a) of such section is amended by striking September 25, 2017 and inserting July 31, 2018. (b)August 1, 2018, through July 31, 2020During the period beginning on August 1, 2018, and ending on July 31, 2020, section 3684(c)(2) of title 38, United States Code, as amended by section 304 of the Harry W. Colmery Veterans Educational Assistance Act of 2017 (Public Law 115–48) shall be applied by substituting $15 for $16. 
VTechnical corrections 
501.Technical corrections to Harry W. Colmery Veterans Educational Assistance Act of 2017 
(a)Use of State approving agencies for oversight activitiesSection 3673(d) is amended by inserting compliance and before risk-based surveys. (b)Calculation of monthly housing stipend under post-9/11 educational assistance program based on location of campus where classes are attended (1)In generalSection 3313(g)(3)(A)(ii)(I)(aa) is amended by striking the institution at which the individual is enrolled and inserting the campus of the institution of where the individual physically participates in a majority of classes. 
(2)Effective dateThe amendment made by paragraph (1) shall apply with respect to enrollment for a quarter, semester, or term, as applicable, commencing on or after August 1, 2018. (3)Additional technical correctionSubsection (b) of section 107 of the Harry W. Colmery Veterans Educational Assistance Act of 2017 (Public Law 115–48) is amended to read as follows: 
 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to enrollment for a quarter, semester, or term, as applicable, commencing on or after August 1, 2018.. (c)Determination of monthly housing stipends during active duty service (1)In generalSubsection (j) of section 3313 is amended to read as follows: 
 
(j)Determination of monthly housing stipends during active duty serviceFor any month during which an individual who is entitled to a monthly housing stipend under this section is performing active duty service, the Secretary shall determine the amount of such stipend payable to such individual for such month on a pro rata basis for the period of such month during which the individual is not performing active duty service.. (2)ApplicabilitySuch subsection, as amended by paragraph (1), shall apply with respect to a quarter, semester, or term, as applicable, commencing on or after August 1, 2018. 
(d)Special application of school closure rule to recently enrolled individualsSubparagraph (B) of section 109(c)(1) of the Harry W. Colmery Veterans Educational Assistance Act of 2017 (Public Law 115–48) is amended to read as follows:  (B)Special application (i)In generalWith respect to courses and programs of education discontinued as described in section 3699 of title 38, United States Code, as added by subsection (a)(1), during the period beginning January 1, 2015, and ending on the date of the enactment of this Act, an individual described in clause (ii) who does not transfer credits from such program of education shall be deemed to be an individual who did not receive such credits, as described in subsection (b)(2) of such section, except that the period for which such individual’s entitlement is not charged shall be the entire period of the individual’s enrollment in the program of education. In carrying out this subparagraph, the Secretary of Veterans Affairs, in consultation with the Secretary of Education, shall establish procedures to determine whether the individual transferred credits to a comparable course or program of education. 
(ii)Individual describedAn individual described in this clause is an individual who is enrolled in a course or program of education discontinued as described in clause (i) during the period beginning on the date that is 120 days before the date of such discontinuance and ending on the date of such discontinuance..  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 